Exhibit 10.5

 

Executed Version

 

 

 

TRANSITION AGREEMENT

 

This TRANSITION AGREEMENT (this “Agreement”) dated as of September 5, 2018, by
and between Ultra Petroleum Corp, a Yukon Corporation (the “Company”) and
Garrett B. Spear-Smith (the “Executive”), sets forth the terms and
understandings regarding Executive’s continued service with and termination of
employment from the Company.

 

WHEREAS, the Executive is party to that certain Employment Agreement, dated
November 6, 2017 by and between the Company and the Executive (the “Employment
Agreement”) and Executive is a party to that certain Restricted Stock Unit
Agreement by and between Executive and the Company dated April 12, 2017 pursuant
to the Ultra Petroleum 2017 Stock Incentive Plan (the “Emergence Agreement”, and
collectively with the Employment Agreement, the “Subject Agreements”);

 

WHEREAS, pursuant to the Employment Agreement, Executive is entitled to certain
payments and benefits upon certain terminations of Executive’s employment;

 

WHEREAS, Executive has provided the Company with a notice of his right to resign
for Good Reason under the Employment Agreement;

 

WHEREAS, the Company wishes to continue to employ Executive to serve in his
current role as Vice President, General Counsel and Corporate Secretary of the
Company, as further described below, until a future date mutually agreed between
the parties as set forth below; and

 

WHEREAS, and the Company and the Executive wish to stipulate their mutual rights
and obligations under the Employment Agreement arising in connection with the
Executive’s continued service with the Company and its subsidiaries and
affiliates (collectively, the “Company Group”) from and following the date
hereof the Executive’s separation from service to the Company Group.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the Company and the Executive hereby agree as follows:

 

1.

Continued Employment. Effective as of the date hereof and concluding on the
Separation Date (as defined below) (such period, the “Transition Period”), the
Executive will continue to serve as the Vice President, General Counsel and
Corporate Secretary of the Company, reporting to the Chief Executive Officer of
the Company. During the Transition Period, the Executive will continue to
provide the services associated with his title and position, and will, if and
when directed by the Chief Executive Officer of the Company, provide transition
services to facilitate a smooth transition of the Executive’s job
responsibilities and perform such other duties and responsibilities prior to the
Separation Date as reasonably requested by the Company consistent with
Executive’s positions. During the Transition Period, the Executive will continue
to be entitled to the payments and benefits set forth in Section 4 of the
Employment Agreement and as such shall (a) receive continued payment of base
salary of $325,000 per year, (b) remain eligible to earn the Executive’s annual
cash bonus compensation pursuant to the Company’s 2018

 

 

--------------------------------------------------------------------------------

Annual Incentive Plan and Section 4(b) of the Employment Agreement with a target
bonus amount equal to seventy-five percent (75%) of Executive’s base salary, (c)
remain eligible for all other Company compensation, benefit or fringe benefit
plans, policies or programs, including as set forth in the Employment Agreement
as well as accruing vacation days and being reimbursed for business expenses,
and (d) continue to be bound by the terms and conditions of the Employment
Agreement.

 

2.

Long-Term Incentive Plan. In lieu of Executive, receiving incentive compensation
in respect of the 2018 calendar year pursuant to the long-term incentive program
established by the Company, Executive will be entitled to receive a cash payment
upon the Separation Date if the Separation Date is due to a Qualifying
Termination (as defined below) equal to $51,541 (the “LTIP Payment”). The LTIP
Payment is contingent on Executive’s acknowledgment that Executive shall not
have Good Reason to terminate Executive’s employment due to the Company’s
failure to provide Executive with the Target LTIP Amount (as defined in the
Employment Agreement).

 

 

3.

Separation from the Company. Executive’s employment with the Company shall
continue until the first to occur of (a) the date the Company terminates
Executive’s employment for or without Cause (both as defined in the Employment
Agreement), (b) the date the Executive resigns for Good Reason (as defined in
the Employment Agreement) or without Good Reason, in each case in accordance
with the Employment Agreement; provided, the Executive agrees and acknowledges
that Executive shall be ineligible to resign for Good Reason prior to November
15, 2018, and (c) Executive’s death or Disability, in each case in accordance
with the Employment Agreement (such date, the “Separation Date”). The Company
agrees and acknowledges that Executive shall have Good Reason to terminate
Executive’s employment as of November 15, 2018, and Executive may voluntarily
resign for any reason following November 15, 2018 and prior to February 1, 2019
and such resignation will constitute a termination of employment for Good Reason
in accordance with the terms of the Employment Agreement and Section 5 of this
Agreement, provided Executive has not incurred a termination for Cause prior to
such date. To resign after November 15, 2018, Executive should provide written
notice in accordance with Section 5(a)(v)(A) of the Employment Agreement and
Section 14 of this Agreement. Effective as of the Separation Date, the Executive
shall cease to be an employee of the Company and shall resign from all other
positions as an employee or officer of any member of the Company Group. The
Executive shall promptly execute any additional documentation the Company may
request to reflect such resignations.

 

 

4.

Accrued Benefits. Upon the Separation Date, the Executive shall be entitled to
receive any unpaid Base Salary through the Separation Date and shall be entitled
to reimbursement within 30 days of submission of any unreimbursed expenses
properly incurred by Executive in accordance with Company policies prior to the
Separation Date. Executive shall also receive such other compensation (including
any other equity-related payments) and benefits, if any, to which Executive may
be entitled from time to time pursuant to the terms and conditions of the
employee compensation, incentive, equity, benefit or fringe benefit plans,
policies or programs of the Company. All payments under

 

 



2

 

 



--------------------------------------------------------------------------------

this Section 4 shall be made in accordance with the timing of payments set forth
in Section 5(a)(ix)(A) of the Employment Agreement.

 

5.

Separation Payments and Benefits. In accordance with the terms of the Subject
Agreements, if the Separation Date occurs due to the Executive’s resignation for
Good Reason (including, for the avoidance of doubt, any voluntary resignation by
Executive after November 15, 2018 and prior to February 1, 2019) or due to a
termination of the Executive’s employment by the Company other than for Cause (a
“Qualifying Termination”), the Executive shall be entitled to receive in full
satisfaction of the Company’s obligations under Section 5 of the Employment
Agreement:

 

 

(a)

Separation Payment. Subject to Section 5(d) herein, and in full satisfaction of
Executive’s rights under Section 5(b)(ix)(A)(i) or Section 5(b)(ix)(B) or (C) of
the Employment Agreement, Executive will be entitled to an amount equal to (i)
$885,752.03 if the Separation Date occurs prior to a Change in Control (as
defined in the Employment Agreement) and clause (ii) does not apply and (ii)
$1,756,504 if the Separation Date occurs on or after a Change in Control or
Executive’s termination of employment is in anticipation of a Change in Control
(the “Separation Payment”). In addition, Executive shall be entitled to receive
payment of any portion of the LTIP Payment not previously paid in accordance
with Section 3 of this Agreement. The Company shall pay the Separation Payment
and any unpaid LTIP Payment in a lump sum no later than thirty (30) days
following the Separation Date.

 

 

(b)Continuation of Benefits. Subject solely to Section 13(f) of the Employment
Agreement, the Company shall make available to Executive, at the Company’s cost
and expense, continued participation in the Company’s life insurance, disability
insurance, directors and officers liability insurance, health and accident plans
(including medical, dental and vision plans) and any other welfare, fringe or
employee benefit plans Executive was participating in immediately prior to the
Separation Date (collectively, the “Welfare Benefits”) for a period beginning on
the Separation Date and continuing for at least 12 months or, if earlier
occurring, such time as Executive obtains other employment that provides the
Executive with benefits (other than directors and officers liability insurance)
at least as favorable to the Executive as the Welfare Benefits.

 

(c)Company Equity Awards. Upon the Release Effective Date, all outstanding and
unvested awards granted pursuant to the Emergence Agreement held by Executive as
of the Separation Date (i.e., 151,459 shares) will automatically, and without
any action on the part of the Executive, become vested and delivered to the
Executive (the “Equity Acceleration”). The Company agrees that such shares will
be delivered net of the shares withheld to pay the withholding taxes due upon
delivery of such shares. Executive and the Company acknowledge and agree that as
of the date hereof, Executive has no outstanding equity incentives other than
those set forth in the Emergence Agreement. The Company acknowledges that
following the Separation Date, there are no Company- imposed restrictions on
Executive’s ability to transfer or sell any stock he owns (or will own upon
delivery of the shares in accordance with this clause (c)) in the Company.

 



3

 

 



--------------------------------------------------------------------------------

(d)Release of Claims. The rights, payments and benefits to be provided to the
Executive under Section 5(a), 5(b) and 5(c) of this Agreement are subject to the
Executive’s execution and delivery to the Company of an effective general
release and waiver of claims in the form attached hereto as Exhibit A (the
“Release”) following the Executive’s Separation Date and the period during which
the Release may be revoked having expired within thirty (30) days following the
Separation Date (the date on which the release becomes effective and is no
longer subject to revocation, the “Release Effective Date”).

 

For the avoidance of doubt, if the Separation Date occurs because of Executive’s
death or Disability, he (or his estate) shall be entitled to the payments and
entitlements set forth in the Employment Agreement for a termination due to
death or Disability, as applicable.

 

6.

Return of Company Property. The Executive shall promptly following the
Separation Date return to the Company all documents, records, files and other
information and property belonging or relating to the Company, its affiliates,
customers, clients or employees. The Executive acknowledges that all such
materials are, and will remain, the exclusive property of the Company, and the
Executive may not retain originals or copies of such materials without the
express written approval of the Company.

 

 

7.

Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable by a court of
competent jurisdiction, the validity, legality and enforceability of the
remainder of this Agreement shall not in any way be affected or impaired
thereby.

 

 

8.

Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.

 

 

9.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of Colorado, without reference to its choice of law
rules. Any dispute between the parties with respect to this Agreement shall be
governed by Section 13(e)(ii) of the Employment Agreement.

 

 

10.

Withholding. The Company shall deduct or withhold, or require the Executive to
remit to the Company, the minimum statutory amount to satisfy federal, state or
local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.

 

 

11.

Representations. The Company represents and warrants to Executive that all
corporate action required to be taken to authorize the Company to enter into
this Agreement and perform its obligations hereunder has been taken and the
person signing this Agreement on behalf of the Company is duly authorized to do
so.

 

 



4

 

 



--------------------------------------------------------------------------------

12.

Indemnification/D&O Liability Insurance. Nothing in this Agreement (including
the Release) shall affect any rights Executive has to be indemnified and/or
advanced expenses for third party claims or to be covered under any applicable
directors’ and officers’ insurance policies, including any tail directors’ and
officers’ insurance policies he was covered pursuant to immediately prior to the
Separation Date.

 

 

13.

Entire Agreement. This Agreement and the Release shall constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties with respect to the subject matter herein,
including, the Subject Agreements. The Executive acknowledges and agrees that
Executive is not relying on any representations or promises by any
representative of the Company concerning the meaning of any aspect of this
Agreement or the Release. This Agreement and the Release may not be altered or
modified other than in a writing signed by the Executive and an authorized
representative of the Company. The Company confirms that the only restrictive
covenants applicable to Executive following the Separation Date are set forth in
the Employment Agreement.

 

 

14.

Notices. Any notice required or permitted by this Agreement shall be in writing,
delivered by hand, or sent by priority, registered or certified mail, return
receipt requested, or by recognized overnight delivery or courier service
(regularly providing proof of delivery), addressed to the Company’s Chief
Executive Officer at the Company’s then principal office, or to Executive at the
address set forth under Executive’s signature below, as the case may be, or to
such other address or addresses as any party hereto may from time to time
specify in writing. Notices shall be deemed given when received.

 

 

15.

Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, the Company and their respective
heirs, successors and assigns, except that the Executive may not assign
Executive’s rights or delegate Executive’s obligations hereunder without the
prior written consent of the Company. Notwithstanding the foregoing, if
Executive should die while any payment and/or entitlement is due to him
hereunder, such payment or entitlement shall be paid or provided to his
designated beneficiary (or if there is no designated beneficiary, to his
estate).

 

 

16.

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Additionally, the parties agree that electronic
reproductions of signatures (i.e., scanned PDF versions of original signatures,
facsimile transmissions, and the like) shall be treated as original signatures
for purposes of execution of this Agreement.

 

 

17.

Section 409A. The intent of the parties is that the payments and benefits
contemplated under this Agreement that are subject to Section 409A of the Code
and the regulations and guidance promulgated thereunder and comply with the
requirements thereof (including any applicable exemptions) and accordingly, to
the maximum extent permitted,   this   Agreement   will   be   interpreted  
to   be   in   compliance   therewith.

 

 



5

 

 



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement to the contrary,
separation payments and benefits pursuant to Section 5 hereof, to the extent of
payments made from the Separation Date through March 15 of the calendar year
following the Separation Date, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus are
payable pursuant to the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations. To the extent such payments are made
following said March 15, they are intended to constitute separate payments for
purposes of Section 1.409A-1(b)(9)(iii) of the Treasury Regulations to the
maximum extent permitted by said provision, with any excess amount being
regarded as subject to the distribution requirements of Section 409A(a)(2)(A) of
the Code, including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that payment be delayed until six (6) months after
separation from service if Executive is a “specified employee” with the meaning
of the aforesaid section of the Code at the time of such separation from
service. In addition, the provisions of the Employment Agreement relating to
Section 409A of the Code, including Section 5(a)(ix), Section 6 and Schedule 2,
are incorporated into this Agreement with full force and effect.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 



6

 

 



--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

 

 

 

 

ULTRA PETROLEUM CORP.

By:   /s/ Brad Johnson    Date: 5 Sep 2018

Name: Brad Johnson

Title: Interim Chief Executive Officer

    

 

Garrett B. Spear-Smith

 

By:    /s/ Garrett Spear-Smith   Date: 5 Sep 2018

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Signature Page to Transition Agreement)

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

 

Release

 

1.In consideration of the payments and benefits set forth in Section 5 of the
Transition Agreement dated as of September 5, 2018, by and between Ultra
Petroleum Corp, a Yukon Corporation (the “Company”) and Garrett B. Spear-Smith
(the “Executive”) (the “Transition Agreement”) (each of the Executive and the
Company, a “Party” and collectively, the “Parties”), the sufficiency of which
the Executive acknowledges, the Executive, with the intention of binding himself
and his heirs, executors, administrators and assigns, does hereby release,
remise, acquit and forever discharge the Company and each of its subsidiaries
and affiliates (the “Company Affiliated Group”), their present and former
officers, directors, executives, shareholders, agents, attorneys, employees and
employee benefit plans (and the fiduciaries thereof), and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Executive, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
arising on or prior to the date hereof, against any Company Released Party,
including without limitation any claim that arises out of, or relates to, (i)
Employment Agreement, dated November 6, 2017 by and between the Company and the
Executive (the “Employment Agreement”), the Restricted Stock Unit Agreement by
and between Executive and the Company dated April 12, 2017 pursuant to the Ultra
Petroleum 2017 Stock Incentive Plan, the Executive’s employment with the Company
or any of its subsidiaries and affiliates, or any termination of such
employment, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iv) any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and/or (v) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”), the Texas Commission on Human Rights
Act, TX Labor Code § 21.001 et seq., the Texas Payday Law, TX Labor Code §
61.001 et seq., the Texas Minimum Wage Act, TX Labor Code § 62.001 et seq., and
the Texas Communicable Disease Act, TX Health and Safety Code § 81.101 et seq.,
all as amended, and any similar or analogous state statute, excepting only:

 

 

A.

rights of the Executive to the LTIP Payment (if not previously paid), the
accrued benefits set forth in Section 4 of the Transition Agreement, the
Separation Payment, the Welfare Benefits, the Equity Acceleration (as all such
terms are defined in the Transition Agreement) and all other rights of the
Executive as set forth in the Transition Agreement;

 

 



1

 

 



--------------------------------------------------------------------------------

 

B.

the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

 

 

 

C.

claims for benefits under any health, disability, retirement, deferred
compensation, life insurance or other similar employee benefit plan (within the
meaning of Section 3(3) of ERISA) of the Company Affiliated Group; and

 

 

 

D.

rights to indemnification the Executive has or may have under an agreement with
any member of the Company Affiliated Group, the by-laws or certificate of
incorporation of any member of the Company Affiliated Group or as an insured
under any director’s and officer’s liability insurance policy now or previously
in force, including any tail policy.

 

 

In addition, nothing in this Release prevents Executive from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, or the Department of Labor,
except that Executive hereby waives his right to any monetary benefits in
connection with any such claim, charge or proceeding. Nothing contained in this
Release shall be construed to prohibit the Executive from reporting possible
violations of federal or state law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any
whistleblower provisions of federal or state law or regulation, or from filing a
charge with or participating in any investigation or proceeding conducted by any
governmental agency or regulatory body. For the avoidance of doubt, Executive is
not releasing claims with respect to any rights he had upon the Company’s
emergence from bankruptcy with respect to his rights to be indemnified or
covered under any directors’ and officers’ liability insurance policies,
including any tail policies, or to be released from certain claims. For the
avoidance of doubt by executing this Release, the Executive is not forfeiting
his common stock ownership in the Company.

 

2.The Company confirms that as of the date it signs this Release that the board
of directors of the Company is not aware of any claim any member of the Company
Affiliated Group has or may have against the Executive.

 

3.Pursuant to 18 U.S.C. § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that:

(i) is made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (B) solely for the purpose
of reporting or investigating a suspected violation of law or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Additionally, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose a trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual: (A) files any
document containing the trade secret under seal and (B) does not disclose the
trade secret except pursuant to court order.

 

4.The Executive acknowledges and agrees that this Release is not to be construed
in any way as an admission of any liability whatsoever by any Company Released
Party, any such liability being expressly denied.   The Company acknowledges and
agrees that this

 



2

 

 



--------------------------------------------------------------------------------

Release is not to be construed in any way as an admission of any liability
whatsoever by the Executive, any such liability being expressly denied.

 

5.This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses but does not apply to the claims not released by the Executive
in Section 1 above.

 

6.The Executive specifically acknowledges that his acceptance of the terms of
this Release is, among other things, a specific waiver of his rights, claims and
causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything contained herein purport, to
be a waiver of any right or claim or cause of action which by law the Executive
is not permitted to waive.

 

7.As to rights, claims and causes of action arising under ADEA, the Executive
acknowledges that he been given a period of twenty-one (21) days to consider
whether to execute this Release. If the Executive accepts the terms hereof and
executes this Release, he may thereafter, for a period of seven (7) days
following (and not including) the date of execution, revoke this Release as it
relates to the release of claims arising under ADEA. If no such revocation
occurs, this Release shall become irrevocable in its entirety, and binding and
enforceable against the Executive, on the day next following the day on which
the foregoing seven-day period has elapsed. If such a revocation occurs, the
Transition Agreement shall terminate and be of no further force and effect, and
the Executive shall irrevocably forfeit any right to payment of the Separation
Payment, the Welfare Benefits, and the Equity Acceleration (other than $1,000 as
consideration for the rights, claims and causes of actions that continue to be
waived hereunder and his rights to be indemnified and covered under any
applicable directors’ and officers’ liability insurance policies) or any other
cash severance, benefits continuation or other post-termination benefits
pursuant to the Employment Agreement (other than rights to the the accrued
benefits set forth in Section 4 of the Transition Agreement) and any rights to
be indemnified or covered under any applicable directors’ and officers’
liability insurance policies), but the remainder of the Employment Agreement
shall continue in full force.

 

8.Other than as to rights, claims and causes of action arising under ADEA, this
Release shall be immediately effective upon execution by the Executive.

 

9.The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.

 

10.The Executive acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to
this Release, and has been given a sufficient period within which to consider
this Release.

 

11.The Executive acknowledges that this Release relates only to claims that
exist as of the date of this Release.

 



3

 

 



--------------------------------------------------------------------------------

12.The Executive acknowledges that the Separation Payment, the Welfare Benefits,
and the Equity Acceleration he is receiving in connection with this Release and
his obligations under this Release are in addition to anything of value to which
the Executive is entitled from the Company.

 

13.Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.

 

14.This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein. For the avoidance of doubt, this Release does not supersede the
Transition Agreement.

 

15.The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

 

16.This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument. Signatures delivered by facsimile shall be deemed effective for
all purposes.

 

17.This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

 

18.Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware without giving effect to the conflicts of law
principles thereof.

 



4

 

 



--------------------------------------------------------------------------------

 

below.



IN WITNESS WHEREOF, the Company has executed this Release as of the date written

 

 

 

 

 

 

ULTRA PETROLEUM CORP.

By: Name:

Title: Date:

 



5

 

 



--------------------------------------------------------------------------------

 

below.



IN WITNESS WHEREOF, the Executive has executed this Release as of the date
written

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 



Name: Garrett B. Spear-Smith

Date:



6

 

 

